Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.


Non-Final Rejection 

 The Status of Claims:
Claims 1-8 are pending. 
Claims 1-4 are rejected. 
Claims 5-8 are oibjected. 

DETAILED ACTION
1. 	Claims 1-8 are under consideration in this Office Action.
 					       Priority 

    Drawings
3.         The drawings filed on 5/22/20 are accepted by the examiner.. 
        IDS
4.          The IDS filed on 3/7/2022 are reviewed by the examiner.

Claim Objections
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over by  Lee et al (US 2016/0083354 A1) in view of Reilly et al ( MOL MED 17(5-6)417-425, MAY- JUNE 2011).

Applicant claims the method of treating lupus, comprising administering a therapeutically effective amount of a compound represented by a following formula I: , 
    PNG
    media_image1.png
    149
    387
    media_image1.png
    Greyscale
an optical isomer thereof or a pharmaceutically acceptable salt thereof to a subject in need thereof- and  a compound represented by formula Ia: 
    PNG
    media_image2.png
    221
    419
    media_image2.png
    Greyscale
 the said lupus is selected from a group consisting of systemic lupus erythematosus (SLE), systemic lupus, discoid lupus, drug induced lupus, neonatal lupus and chronic nephritis.of claims 1-4

Determination of the scope and content of the prior art

Lee et al discloses a compounds of Formula I and a pharmaceutical composition comprising the compounds of Formula I in the followings:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(see page 181, claim 1)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(see pages 186-189, claim 5)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(see pages 186-189, claims 6-7)
Lee et al teaches the compounds having histone deacetylase (HDAC) inhibitory activity, optical isomers thereof, pharmaceutically acceptable salts, such as  

    PNG
    media_image15.png
    312
    650
    media_image15.png
    Greyscale

(see page 161, table 3, compound#374) as in the current claims 1-3 (in part)
; their use for the preparation of medicaments for the treatment of HDAC-mediated diseases; examples of histone deacetylase-mediated diseases include cell proliferative diseases including malignant tumors such as cancers, etc., autosomal dominant diseases such as Huntington's diseases, etc., inherited metabolic dis­eases such as 

The current invention, however, differs from the prior art in that the claimed method for treating lupus is not unspecified in the prior art.

Reilly et al has reviewed the current knowledge of histone proteins’ modification for the treatment of SLE as well as the molecular mechanisms by which HDACi may modulate disease(see page 417, abstract). HDACi have been considered for the treatment of systemic lupus erythematosus based upon in vitro cell culture and in vivo studies in murine models of lupus(see page 422, the last third col  at the bottom of the paragraph). Modifying specific histone proteins using HDACi may prove to be a successful therapeutic approach.


Ascertainment of the difference between the prior art and the claims

1. The difference between the current application and the applied Lee et al art is that the Lee et al does not expressly teach the claimed method for treating lupus.
The deficiency of the Lee et al is cured by the Reilly et al .

Resolving the level of ordinary skill in the pertinent art.

the current Claims 1 and 4, with respect to the lack of disclosing the method for treating lupus, the Lee et al prior art is silent about it. However, Reilly et al does teach histone proteins’ modification for the treatment of SLE as well as  the important roles of HDAC inhibitors for treating SLE.
Furthermore, the primary reference, Lee et al suggests that examples of histone deacetylase-mediated diseases include acute and chronic neurological diseases and autoimmune diseases, etc (see page 1, paragraph#0006). Therefore, it would have been obvious to the skilled artisan in the art to be motivated to combine the teaching of Reilly et al’s HDAC inhibitors for treating SLE with the Lee et al ‘s treatment of HDAC-mediated diseases in order to emphasize the particular treatment of the autoimmune disease like the systemic lupus erythematosus. This is because Reilly et al does describe that Histone deacetylase (HDAC) inhibitors can be useful for the therapeutic intervention in autoimmune diseases like SLE.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Lee expressly teaches one of the claimed compounds having histone deacetylase (HDAC) inhibitory activity, optical isomers thereof, pharmaceutically acceptable salts (see page 161, table 3, compound#374).; their use for the preparation of medicaments for the treatment of HDAC-mediated diseases, such as, autoimmune diseases (see page 1, apargraph#0006). Furthermore, Reilly does discuss histone 
Both prior art are commonly related to each other with the use of the HDAC inhibitor for treating autoimmune diseases. Also,  Reilly does recommends that modifying specific histone proteins using HDACi may prove to be a successful therapeutic approach for the future direction for treatment of SLE (see page 423, the first left col.). Therefore, it would have been obvious to the skilled artisan in the art to be motivated to combine the teaching of Reilly et al’s HDAC inhibitors for treating SLE with the Lee et al ‘s treatment of HDAC-mediated diseases in order to emphasize the particular treatment of the autoimmune disease like the systemic lupus erythematosus. This is because Reilly et al does describe that Histone deacetylase (HDAC) inhibitors can be useful for the therapeutic intervention in autoimmune diseases like SLE.

Conclusion
Claims 1-4 are rejected. 
Claims 5-8 are oibjected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/10/2022